 

Exhibit 10.2.1

 

Amendment

 

This Amendment (“Amendment”) is effective as of the date that both parties have
executed this Amendment (the “Amendment Effective Date”) and amends the nCino,
LLC Software Service Agreement dated November 1, 2012, as amended (the
“Agreement”) by and between nCino, Inc. (“nCino”) and Live Oak Bank
(“Subscriber”).  Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings assigned to them in the Agreement.

In exchange for the consideration detailed herein, and other good and valuable
consideration, the receipt of which is acknowledged by both parties, the parties
do hereby agree as follows:

1.

A new Section 10 shall be added to the Agreement and shall read as follows:

10.   Confidentiality.  Each party will potentially share with the other certain
confidential and proprietary information.  Each party, as the recipient of such
confidential and proprietary information (“Recipient”), agrees to protect and
maintain such information of the disclosing party (“Discloser”) as set forth
below.

10.1   Definition. “Confidential Information” means information relating to
Discloser’s business including, without limitation, product designs, product
plans, proprietary software and technology, services, financial information,
marketing plans, business opportunities, pricing information, discounts,
inventions and know-how to the extent disclosed to Recipient.

10.2    Disclosure of Confidential Information.  Recipient shall: (i) hold the
Confidential Information in confidence and take reasonable precautions to
protect the Confidential Information (including, without limitation, all
precautions Recipient employs with respect to its own confidential information),
(ii) not divulge any Confidential Information to any third party (other than to
officers, directors, employees, trustees, investors, financing sources,
attorneys, accountants, advisors, consultants, agents,  contractors or other
authorized representatives of Recipient (“Representatives”) as set forth below),
(iii) not copy, decompile or reverse-engineer any Confidential Information, or
remove any proprietary markings from any Confidential Information, and (iv) only
use the Confidential Information in connection with the performance of this
Agreement and for no other purpose. Any Representatives given access to any
Confidential Information must have a legitimate “need to know” such information
and Recipient shall remain responsible for each Representative’s compliance with
this Agreement.

10.3   Confidentiality Period. Recipient’s obligations with respect to
Confidential Information under this Agreement expire five (5) years from the
termination or expiration of this Agreement (except that with respect to any
trade secrets, the obligations shall be perpetual).

 

 

--------------------------------------------------------------------------------

 

10.4    Exclusions. This Section 10 imposes no obligations with respect to
information which (i) was rightfully in Recipient’s possession before receipt
from Discloser, (ii) is or becomes a matter of public knowledge through no fault
of Recipient, (iii) was rightfully disclosed to Recipient by a third party
without restriction on disclosure, or (iv) is developed by Recipient without use
of the Confidential Information and such independent development can be shown by
documentary evidence. Recipient may make disclosures to the extent required by
applicable law or legal or governmental authority provided that Recipient
provides Discloser prompt notice of any such requirement (to the extent
permissible under applicable law) and reasonably cooperates with Discloser in
any effort of Discloser to seek a protective order, injunction or to otherwise
contest such disclosure, at Discloser’s expense. Notwithstanding the above or
anything else in this Agreement to the contrary, Recipient’s regulators, in the
ordinary course of their examinations of the Recipient may have access to the
books, records, files and other materials in the possession of the Recipient,
including the Confidential Information, and disclosure of the Confidential
Information to such examiners solely for purposes of the examination process may
occur without prior notice to Discloser.

10.5   Return/Destruction. Upon termination of this Agreement, Recipient shall
promptly cease using the Confidential Information.  Upon written request from
Discloser, Recipient shall (i) at the discretion of Recipient, either destroy or
return the Confidential Information and all copies, notes or extracts thereof to
Discloser within ten (10) days of receipt of Discloser’s request, and (ii)
confirm in writing that it has complied with these obligations. Notwithstanding
the foregoing, Recipient may retain Confidential Information of Discloser as may
be required to fulfill its legal and regulatory obligations and its compliance
and recordkeeping obligations, policies and procedures and need not delete
electronic copies from ordinary course backups or archives; provided that any
such information retained shall be held in confidence and remain subject to the
confidentiality provisions set forth herein.

2.

Except as set forth in this Amendment, the Agreement is unaffected and shall
continue in full force and effect in accordance with its terms.  Any further
modification or amendment to the Agreement must be set forth in writing in a
document executed by both parties.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the dates
shown below their respective signatures.

 

nCino

Subscriber

Signature: /s/ Gregory D. Orenstein

Signature: /s/ S. Brett Caines

Name: Gregory D. Orenstein

Name:  Brett Caines

Title:  CLO

Title:  CFO

Date:  4/1/2020

Date:  4/1/2020

 

 

 